FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/31/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The non-patent literature publications that have not been considered and have a strikethrough on the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ariztegui Cortijo et al. U.S. Patent Application Publication 2020/0271070.
With respect to claims 1, 3-8, and 11, Ariztegui teaches method for maximizing the formation of deposits in injector nozzles of GDI engines (engine 10 that is testing on test bed installation 100, figure 1), characterized in that it comprises at least one test cycle (engine operated in multiple cycles or modes, paragraphs 58-6), each test cycle comprising at least one testing step in which a predetermined condition of speed and load of the GDI engine is maintained for a specified period of time (the engine is maintained at a predetermined speed and load for each mode, paragraph 61), wherein, in said cycle, there is at least one testing step (the engine is operated in multiple cycles or steps over a 6 hour or 29 hour period, paragraphs 68-69): the engine speed is maintained between 1300 and 3700 rpm (the engine is operated between 1200 rpm and 3800 rpm, paragraphs 62 and 69, figure 2); the engine load is maintained between 10 and 80% (engine operating load is between 35-65%, paragraph 61); and the specified period of time is from 10 to 200 minutes (the operating modes are may be 1 to 15 minutes intervals over a longer selected period, paragraph 61).
With respect to claim 2, Ariztegui teaches characterized in that each one of the at least one test cycle comprises at least five testing steps (paragraphs 61 and 69).
With respect to claim 9, Ariztegui teaches characterized in that the engine speed and load are maintained at a constant value, selected between the maximum and minimum values, for each testing step, for the respective specified period of time (paragraph 61).
With respect to claim 10, Ariztegui teaches characterized in that at least one of engine speed and load is variable between the maximum and minimum values stipulated for each condition/step for the respective specified period of time (paragraphs 58-61).
With respect to claims 12-13, Ariztegui teaches characterized in that it is carried out automatically and unsupervised by a system of automation and characterized in that the system of automation controls, during execution of the method, at least one of: the engine operating conditions, temperature of the admission air, cooling water temperature, oil temperature and fuel temperature (the test bed monitors and registers parameters from temperature and pressure sensors that are sensing parameters during each engine cycle, paragraph 63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        2/11/2021